       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 1 of 41




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION                                               ENTERED
                                                                                                01/31/2020
IN RE:                              §
JOSE SR. TREVINO, et al             §                      CASE NO: 10-70594
       Debtors                      §
                                    §                      CHAPTER 13
                                    §
TERESA TREVINO, et al               §
      Plaintiffs                    §
                                    §
vs.                                 §                      ADVERSARY NO. 13-7031
                                    §
HSBC MORTGAGE SERVICES, INC., et al §
      Defendants                    §                      Judge Eduardo V. Rodriguez

                                 MEMORANDUM OPINION
                                   Resolving ECF No. 78

       Federal Rule of Bankruptcy Procedure 3002.1 requires a creditor to disclose to the debtor

any changes to the amount of the home mortgage during the chapter 13 case. This rule prevents

unexpected deficiencies in a home mortgage when a case is completed and closed. While the

rule allows a court to take appropriate action when a creditor fails to notify a debtor, the rule is

silent regarding incorrect information. The instant dispute before this Court primarily concerns

an allegedly improperly filed Rule 3002.1(c) notice by Defendant HSBC Mortgage Services, Inc.

(“HSBC”). HSBC sought reimbursement from Plaintiffs in the amount of $2,933.83 related to

the payment of 2010 ad valorem taxes to Hidalgo County, Texas. Shortly thereafter, HSBC sold

the loan to Defendant U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust

(“USBT”), with Defendant Caliber Home Loans, Inc. (“Caliber”) acting as servicer.

       After a six-year discourse in this Court, a trial was held on August 7, 2019, and

concluded on October 1, 2019. Based on Plaintiffs’ complaint, evidence admitted at trial,

arguments of counsel, credibility of the witnesses, and relevant case law, this Court finds that


                                            Page 1 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 2 of 41




Counts I and IX are well founded and should be granted, Count VI should be sustained, Count

XVI is subsumed by Count I; Counts XII, XVII, and XVIII are without merit and should be

denied, and Counts XIX and XX should be granted in part and denied in part. The Court finds

that it should award Plaintiffs $1,000.00 in statutory damages, $9,000 in punitive damages, and

reasonable and necessary fees and expenses in an amount to be determined by this Court, as

detailed infra.

                               I.    FINDINGS OF FACT

        This Court makes the following findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52, which is made applicable to adversary proceedings pursuant

to Federal Rule of Bankruptcy Procedure 7052. To the extent that any finding of fact constitutes

a conclusion of law, it is adopted as such. To the extent that any conclusion of law constitutes a

finding of fact, it is adopted as such. To the extent not inconsistent herewith, this Court adopts

and incorporates by reference each of the findings of facts in the two memorandum opinions

entered by this Court.1

        a. Plaintiffs’ home mortgage

        On February 21, 2005, Jose Trevino signed and executed an adjustable rate note for

$91,500.00 in connection with the purchase of real property located at 3315 Sandie Lane,

Edinburg, Texas 78541 (the “Property”).2 Executed alongside the adjustable rate note was a

deed of trust signed by Jose Trevino and Teresa Trevino (“Plaintiffs”) in favor of lender

Crevecor Mortgage, Inc, with Mortgage Electronic Registration Systems, Inc. as the beneficiary. 3

The deed of trust contained the following provisions regarding Plaintiffs’ obligations to provide


1
  ECF Nos. 105, 184.
2
  Defs.’ Ex. 7.
3
  Defs.’ Ex. 8.

                                           Page 2 of 41
           Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 3 of 41




funds to taxing authorities:

           3. Funds for Escrow Items. Borrower shall pay to lender on the day Periodic Payments
           are due under the Note, until the Note is paid in full, a sum (the “Funds”) to provide for
           payment of amounts due for (a) taxes and assessments and other items which can attain
           priority over this Security Instrument as a lien or encumbrance on the Property . . .
           ***
           9. Protection of Lender’s Interest in the Property and Rights Under this Security
           Instrument. If (a) Borrower fails to perform the covenants and agreements contained in
           this Security Instrument, (b) there is a legal proceeding that might significantly affect
           Lender’s interest in the Property and/or rights under this Security Instrument (such as a
           proceeding in bankruptcy . . .), or (c) Borrower has abandoned the Property, then Lender
           may do and pay for whatever is reasonable or appropriate to protect Lender’s interest in
           the Property and rights under this Security Instrument, including protecting and/or
           assessing the value of the Property, and securing and/or repairing the Property. Lender’s
           actions can include, but are not limited to: (a) paying any sums secured by a lien which
           has priority over this Security Instrument . . . . Any amounts disbursed by Lender under
           this Section 9 shall become additional debt of Borrower secured by this Security
           Instrument. These amounts shall bear interest at the Note rate from the date of
           disbursement and shall be payable, with such interest, upon notice from Lender to
           Borrower requesting payment . . . .4

It is undisputed that the Plaintiffs’ mortgage loan was a debt that was incurred for personal,

family or household purposes.5 On July 10, 2009, HSBC acquired the loan and the servicing

rights.6

           b. Plaintiffs’ chapter 13 plan

           Approximately a year later, on August 25, 2010, Plaintiffs filed their chapter 13

bankruptcy petition.7 Under schedule D of their bankruptcy petition, Plaintiffs listed HSBC as

having a claim for $14,521.19 in mortgage arrearages, and a $95,537.00 claim on the mortgaged

Property.8 Plaintiffs’ chapter 13 plan (“Plan”) provided that they would continue making post-

petition monthly loan payments on the Property to HSBC, and would cure the pre-petition loan


4
  Defs.’ Ex. 8 at 135–138.
5
  ECF No. 310 at 3.
6
  See ECF No. 1 at 5, ¶ 23; ECF No. 23 at 3, ¶ 23 (answering complaint and admitting that HSBC acquired the loan
and/or servicing rights on or about July 10, 2009).
7
  Citations to Plaintiffs’ Bankruptcy case, 10-70594, shall take the form “Bankr. ECF No. —.” Bankr. ECF No. 1.
8
  See Defs.’ Ex. 9 at 175.

                                                 Page 3 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 4 of 41




arrearages owed to HSBC.9 Importantly, however, Plaintiffs failed to list—under either the Plan

or in their bankruptcy schedules—the 2010 ad valorem real estate taxes which were assessed pre-

petition, but would not come due until the following year, but certainly within the life of the

Plan. Additionally, Plaintiffs’ monthly mortgage payment was $697.80, principal and interest

only.10 Despite Plaintiffs’ failure to include $1,878.7611 in pre-petition 2010 ad valorem taxes in

their bankruptcy schedules and Plan, the Court entered an order confirming the Plan on

November 18, 2010.12

        c. Relevant proofs of claim

        The following proofs of claim were filed in the Court’s claim register:

            i.   Claim No. 15: filed on December 14, 2010 by South Texas College regarding
                 Plaintiffs’ 2010 property taxes in the amount of $133.85;13
          ii.    Claim No. 16: filed on December 14, 2010 by Edinburg CISD regarding
                 Plaintiffs’ 2010 property taxes in the amount of $1,108.55;14
          iii.   Claim No. 17: filed on December 14, 2010 by South Texas ISD regarding
                 Plaintiffs’ 2010 property taxes in the amount of $43.99;15
          iv.    Claim No. 21: filed on December 31, 2010 by HSBC filed a proof of claim in the
                 amount of $111,476.53.16 Included within HSBC’s proof of claim was an
                 itemization of all arrearages—totaling $19,685.50—as well as loan documents
                 that required the Trevinos to pay their post-petition taxes, provide HSBC with
                 notice of payment of the same, and also authorized HSBC to seek reimbursement
                 from the Trevinos for property tax advances made on their behalf;17
           v.    Claim No. 23: filed on January 6, 2011 by Hidalgo County and Hidalgo County
                 Drainage Ditch #1 (collectively, “Hidalgo County,” together with South Texas
                 College, Edinburg CISD, South Texas ISD, the “Hidalgo Taxing Authorities”)
                 regarding Plaintiffs’ 2010 property taxes in the amount of $592.37.




9
  Defs.’ Ex. 10; Bankr. ECF No. 2.
10
   ECF No. 310 at 3.
11
   See Pls.’ Exs. 6, 7, 8, 10.
12
   Bankr. ECF No. 34.
13
   Pls.’ Exs. 6, 7, 8, 10.
14
   Id.
15
   Id.
16
   Pls.’ Ex. 9; Defs.’ Ex. 42.
17
   Pls.’ Ex. 9.

                                           Page 4 of 41
         Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 5 of 41




         d. Payment of claims

         On January 24, 2011, Cindy Boudloche, the chapter 13 trustee, (the “Trustee”) filed a

Notice of Intent to Pay Claims, showcasing payments the Trustee would be making under the

Plan.18 Even though the Plan did not provide for it, included within the Trustee’s Claims Notice

was, inter alia, the taxing authorities’ claims.19 On September 29, 2011, the Trustee filed her

Amended Notice of Intent to Pay Claims (“Amended Claims Notice”), which again demonstrated

the Trustee’s intent to pay, inter alia, the taxing authorities’ 2010 tax claims, even though

Plaintiffs’ Plan still did not provision payment of the 2010 taxes.20

         e. The July 24, 2013 3002.1 notice

         Not surprisingly, this generated quite a bit of confusion. On one hand, Plaintiffs’ failure

to include the 2010 ad valorem taxes made their Plan unfeasible. On the other hand, the Trustee

still paid the 2010 ad valorem taxes. Born out of this confusion came HSBC’s payment and

refunding of Property taxes to Hidalgo County between 2011 and 2013:

     Date              Amount             Tax Year           Refunded?              When?21      3002.1
                                                                                                Notice?
5/21/2011           $2,057.80           2010                Yes                 10/12/2012    No

5/21/2011           $641.59             2010                Yes                 9/16/2011     No

8/10/2011           $777.01             2010                Yes                 10/12/2012    No

4/22/2013           $4,450.15           2010, 2012          Yes                 6/7/2013      Yes

7/11/2013           $2,835.66           2010                Yes                 10/16/2013    No

10/17/2013          $2,734.59           2010                Yes                 10/31/2013    No



18
   Pls.’ Ex. 11.
19
   Id.
20
   Defs.’ Ex. 13.
21
   See Defs.’ Ex. 45 at 971–74 and Pls.’ Ex. 45 at 3794 for list of refund dates.

                                                     Page 5 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 6 of 41




Of particular import are the 2010 and 2012 taxes that HSBC paid to Hidalgo County on April 22,

2013.22 Notwithstanding the refunding of $4,450.15 on June 7, 2013,23 HSBC filed its July 24,

2013 Notice of Post-Petition Mortgage Fee, Expenses, and Charges (“3002.1 Notice”), claiming

it was owed $4,450.15 from Plaintiffs’ bankruptcy estate.24 The 3002.1 Notice stated that HSBC

paid the 2010 county taxes in the amount of $2,933.83, and the 2012 county taxes in the amount

of $1,516.32.

         As a consequence of HSBC’s 3002.1 Notice, on September 19, 2013, the Trustee filed

her motion to dismiss Plaintiffs’ case for failure to propose a feasible Plan.25 Plaintiffs filed a

response to the Trustee’s motion to dismiss, stating that they would modify the Plan prior to the

hearing date on the motion to dismiss.26

         f. Sale of the mortgage loan

         On September 30, 2013, HSBC sold Plaintiffs’ mortgage loan to USBT, with Caliber as

servicer of the loan.27 Caliber filed its Transfer of Claim Other than for Security (“Claim

Transfer Notice”) on November 18, 2013.28 Included within the transfer to Caliber was the

outstanding 3002.1 Notice.29 The Trustee set the 3002.1 Notice as Claim #46, within the

Trustee’s Amended Notice of Intent to Pay Claims.30

         g. Plaintiffs’ Plan modification

         On December 13, 2013, Plaintiffs filed a Motion to Allow a Late Filed Claim for the City
22
   Pls.’ Ex. 14. Of particular curiosity is that on April 30, 2013, Hidalgo County’s records listed that HSBC paid the
$4,450.15 amount representing the 2010 and 2012 taxes in two amounts: $4,356.88, and $93.27. See Defs.’ Ex. 45
at 972.
23
    On June 7, 2013, Hidalgo County’s records listed that it refunded HSBC $4,356.88, and $93.27, totaling
$4,450.15.
24
   Pls.’ Ex. 16.
25
   Pls.’ Ex. 17.
26
   Pls.’ Ex. 18.
27
   See Pls.’ Exs. 20, 21.
28
   Pls.’ Ex. 21.
29
   Pls.’ Ex. 45 at 3800.
30
   Bankr. ECF No. 110.

                                                    Page 6 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 7 of 41




of Edinburg (“Motion to Allow”), and an Amended Motion to Modify Confirmed Plan on

(“Amended Motion to Modify”) on January 9, 2014.31 In their Motion to Allow, Plaintiffs noted

that the City of Edinburg had not yet filed its proof of claim for the 2010 taxes, and wanted those

taxes paid through the Plan in order to prevent any further collection by the City of Edinburg. 32

In their Amended Motion to Modify, Plaintiffs sought to modify their Plan to address the

advances made by HSBC for the 2012 property taxes.33 Plaintiffs additionally stated their intent

to object to HSBC’s claim for the 2010 taxes within HSBC’s 3002.1 Notice on the grounds that

the 2010 taxes were being paid by the Trustee through the Plan.34 The Court granted the Motion

to Allow on January 6, 2014, and entered an order modifying the Plan on January 23, 2014.35

        h. The instant adversary proceeding

        On December 30, 2013—approximately 42 days after Caliber filed its Claims Transfer

Notice—Plaintiffs initiated this adversary proceeding against HSBC, USBT, and Caliber.36

Plaintiffs’ causes of action included, inter alia, damages allegedly resulting from the filing of the

3002.1 Notice, alleged violations of the automatic stay, violation of the plan and confirmation

order, contempt, abuse of process, injunctive relief, and declaratory relief. 37 The complaint also

contained a request for actual damages, punitive damages, and attorneys’ fees against Caliber

and USBT.38

        The gravamen of Plaintiffs’ complaint is revealed in their October 15, 2014 amended

complaint:

31
   Pls.’ Exs. 23, 24, 26.
32
   Pls.’ Ex. 24.
33
   Pls.’ Ex. 26.
34
    Pls.’ Ex. 23. Plaintiffs’ statement that the 2010 taxes were being paid by the Trustee through the Plan was
incorrect, as the Plan did not provision payment for the 2010 taxes.
35
   Pls.’ Exs. 25, 28.
36
   ECF No. 1.
37
   Id.
38
   Id.

                                                Page 7 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 8 of 41




        HSBC’s 3002.1(c) Notice started a chain reaction that had the effect of destroying the
        Plaintiffs’ plan and their ability to save their home from foreclosure. The Chapter 13
        Trustee filed a motion to dismiss the Debtors’ bankruptcy case because payment of
        HSBC’s 3002.1(c) Notice caused the Plaintiffs’ Chapter 13 bankruptcy plan to be
        deficient. But for the actions of Plaintiffs’ counsel, HSBC would have caused the
        Debtors’ case to be dismissed, and then probably would have foreclosed on the Plaintiffs,
        thereby denying them their right to complete their Chapter 13 plan and cure their pre-
        petition deficiencies.39

On December 16, 2014, Caliber informed Plaintiffs that it was transferring the servicing of their

mortgage loan to Select Portfolio Servicing, Inc. (“SPS”) effective January 2, 2015.40 This was

followed up by a letter dated March 5, 2015, informing Plaintiffs that Wilmington Savings Fund

Society, FSB, d/b/a Christiana Trust, as Indenture Trustee, for the CSMC 2015-RPL1 Trust,

Mortgage-Backed Notes, Series 2015-RPL1 (“Wilmington”) has taken over ownership of their

mortgage loan, effective February 25, 2015.41 At no time during the period in which Caliber and

USBT owned/serviced the mortgage note did they amend, withdraw, or seek leave from this

Court to withdraw the 3002.1 Notice. Nevertheless, neither Caliber nor USBT received any

funds from the Trustee on account of the 3002.1 Notice.42

        On March 12, 2015, Plaintiffs filed their second amended complaint.43 Following the

issuance of this Court’s July 31, 2015 Amended Memorandum Opinion and Order, the following

claims remained:

            a. Count I: Abuse of process as to Caliber and USBT;
            b. Count VI: Objection to claim no./docket no. 82 pursuant to FED. R. BANKR. P.
               3002.1;
            c. Count IX: Violations of the Fair Debt Collection Practices Act as to Caliber with
               respect to the July 24, 2013 FED. R. BANKR. P. 3002.1 Notice pursuant to 15
               U.S.C. §§ 1692e, 1692e(2), 1692e(5), 1692f, 1692f(1); and 1692k;
            d. Count XII: Breach of contract as to USBT;
39
   ECF No. 58, at 4–5.
40
   Pls.’ Ex. 37; Defs.’ Ex. 58.
41
   Pls.’ Ex. 40.
42
   See Bankr. ECF No. 182 (indicating that under the 3002.1 Notice, the Trustee only paid $1,516.32 to SPS,
representing the 2012 taxes, as the 2010 taxes were disallowed, and the 2012 taxes were never in dispute).
43
   ECF No. 76.

                                               Page 8 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 9 of 41




             e.   Count XVI: Sanctions as to Caliber and USBT
             f.   Count XVII: Request for injunctive relief as to Caliber and USBT;
             g.   Count XVIII: Request for declaratory relief as to Caliber and USBT;
             h.   Count XIX: Request for actual & punitive damages as to Caliber and USBT;
             i.   Count XX: Request for attorney’s fees as to Caliber and USBT.

        After almost two years of protracted motion practice and mediation, on May 9, 2016, this

Court approved a confidential settlement agreement and release between Plaintiffs and HSBC.44

HSBC was subsequently dismissed from this Adversary Proceeding. 45 On July 21, 2016, this

Court granted Plaintiffs a discharge.46 With only Caliber and USBT left as Defendants, this

Court conducted a trial on August 7, 2019, which concluded on October 1, 2019. At the

conclusion of the trial, this Court took the matter under advisement. The matter is now ripe for

consideration, and the Court issues the instant Memorandum Opinion.

                                 II.    CONCLUSIONS OF LAW

     A. Jurisdiction, venue, and this Court's constitutional authority to enter a final order.

        This Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its

jurisdiction in accordance with Southern District of Texas General Order 2012-6.47 While

bankruptcy judges can issue final orders and judgments for core proceedings, absent consent,

they can only issue reports and recommendations for non-core proceedings.48 Here, Plaintiffs

filed their notice of consent on June 6, 2016,49 and Defendants filed their notice of non-consent

on June 6, 2016.50 However, this Court finds that pursuant to 28 U.S.C. § 157(b)(2)(A), this

Adversary Proceeding contains core matters, as it primarily involves a Rule 3002.1 dispute made


44
   ECF Nos. 126, 131.
45
   ECF Nos. 142, 144.
46
   Bankr. ECF No. 139.
47
   In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
48
   See 28 U.S.C. §§ 157(b)(1), (c)(1); see also Stern v. Marshall, 564 U.S. 462, 480 (2011); Wellness Int’l Network,
Ltd. v. Sharif, 135 S. Ct. 1932, 1938–40 (2015).
49
   ECF No. 134.
50
   ECF No. 136.

                                                   Page 9 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 10 of 41




applicable under § 1322, and a § 105(a) dispute regarding abuse of the judicial process.

Regarding the non-core claims involved, this Court finds that resolution of such claims are

inextricably intertwined with resolution of the core claims.51 As such, this Court may enter final

orders and judgments. However, should the Honorable United States District Court find that the

Bankruptcy Court did not have authority to enter final orders and judgments, this Court requests

that the District Court convert this Memorandum Opinion into a Report and Recommendation.

Finally, venue is governed by 28 U.S.C. §§ 1408, 1409. Venue is proper because the Court

presided over Plaintiffs’ bankruptcy.52

     B. Count I: Abuse of process

        Plaintiffs assert that Caliber and USBT’s actions—in continuing to assert the legitimacy

of the 3002.1 Notice—constitute an abuse of process under § 105(a).53 Section 105(a) states that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title . . . or to prevent an abuse of process.”54 Under § 105, Bankruptcy

judges have broad authority to take necessary or appropriate actions to prevent an abuse of the

bankruptcy process, including imposition of sanctions.55 The imposition of sanctions—which

may consist of attorney’s fees—under § 105(a) must be accompanied by a specific finding of bad

51
   See In re Spillman Development Group, Ltd., 710 F.3d 299, 306 (5th Cir. 2013) (holding that creditor’s state
contract–law claims were inextricably intertwined with the interpretation of a right created by federal bankruptcy
law); Honigman, Miller, Schwartz & Cohn v. Weitzman (In re DeLorean Motor Co.), 155 B.R. 521, 525 (9th Cir.
BAP 1993) (holding that an otherwise non–core state law claim was inextricably tied to the determination of an
administrative claim against the estate and similarly tied to questions concerning the proper administration of the
estate); Maitland v. Mitchell (In re Harris Pine Mills), 44 F.3d 1431, 1438 (9th Cir. 1995) (citing Honigman, Miller,
Schwartz & Cohn with approval); see also CDX Liquidating Trust v. Venrock Assoc., No. 04–7236, 2005 WL
3953895, at *2 (N.D. Ill. Aug. 10, 2005) (holding that where non–core claims were inextricably intertwined with
core claims, the non–core claims should be treated as core claims); Electric Machinery Enterprises, Inc. v. Hunt
Construction Group, Inc. (In re Electric Machinery Enterprises, Inc.), 416 B.R. 801, 866–67 (Bankr. M.D. Fla.
2009) (adopting inextricably intertwined approach).
52
   See Bankr. ECF No. 1.
53
   See ECF No. 78 at 13–15.
54
   11 U.S.C. § 105(a).
55
   Marrama v. Citizens Bank of Mass., 549 U.S. 365, 375 (2007); Chambers v. NASCO, Inc., 501 U.S. 32, 42-46
(1991).

                                                  Page 10 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 11 of 41




faith conduct.56 Bad faith conduct may be established if a court finds that the party “deliberately

abused the judicial process.”57

         While “abuse of process” under § 105(a) is not defined in the Bankruptcy Code, a few

courts essentially define it as “maneuvers or schemes which would have the effect of

undermining the integrity of the bankruptcy system.”58                       Plaintiffs offered several cases

demonstrating situations where courts have relied on § 105(a) for authority to sanction conduct,

or to prevent an abuse of the judicial process.59 In most of those cases, bankruptcy courts have

found that the filing of false documents—which disrupted the bankruptcy process and prejudiced

debtors—constituted an abuse of process.

         Rule 3002.1 was adopted to address the problem caused when mortgage companies

applied fees and costs to a debtor’s mortgage during bankruptcy without notice to the debtor, and

then, based on those post-petition defaults, sought to foreclose upon debtor’s property after plan

completion.60 Rule 3002.1 solves this by providing a procedure for notice to be provided by a

creditor for mortgage payment changes during a chapter 13 case, and an opportunity for the




56
   Leonard v. Luedtke (In re Yorkshire, LLC), 540 F.3d 328, 332 (5th Cir. 2008); see also Roadway Exp., Inc. v.
Piper, 447 U.S. 752, 766 (1980); Chambers, 501 U.S. at 42–44.
57
   The Cadle Co. v. Moore (In re Moore), 739 F.3d 724, 730 (5th Cir. 2014).
58
   In re Calder, 93 B.R. 739, 740 (Bankr. D. Utah 1988); see also In re Burrell, 148 B.R. 820, 824 (Bankr. E.D. Va.
1992) (characterizing abuse of process as a situation where “[i]naction by the court . . . would undermine the
integrity of the bankruptcy system.”).
59
   See, e.g., Rojas v. Citi Corp Trust Bank FSB (In re Rojas), No. 07-70058, 2009 WL 2496807, at *3, 9 (Bankr.
S.D. Tex. Aug. 12, 2009) (filing a false proof of claim in contravention of § 501 and Rule 3001 would constitute an
abuse of process); In re Schuessler, 386 B.R. 458, 488–489 (Bankr. S.D.N.Y. 2008) (holding that abuse of process
arises when a creditor revokes a privilege granted to a debtor without notice, solely because of their bankruptcy
filing, and the creditor’s action disrupts the bankruptcy process and unnecessarily prejudices the debtor); Brannan v.
Wells Fargo Home Mortgage, Inc. (In re Brannan), 485 B.R. 443, 454 (Bankr. S.D. Ala. 2013) (holding that the
submission of fraudulent affidavits in support of motions for relief would constitute abuse of process); In re Fagan,
376 B.R. 81, 82 (Bankr. S.D.N.Y. 2008) (imposing sanctions based on fact that debtors must not be subjected to risk
of foreclosure and loss of their homes on basis of false certifications of post-petition defaults); In re Haque, 395
B.R. 799 (Bankr. S.D. Fla. 2008) (imposing sanctions pursuant to § 105(a) for filing false stay relief affidavits
claiming entitlement to default interest).
60
   See FED. R. BANKR. P. 3002.1.

                                                   Page 11 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 12 of 41




debtor to contest them during the chapter 13 case.61 This rule is applicable to chapter 13 cases in

which the claims are secured by a security interest in the debtor’s principal residence, and are in

accordance with 11 U.S.C. § 1322(b)(5).62

         Here, even though Plaintiffs’ Plan did not provide for payment of the 2010 and 2012 ad

valorem taxes, the Trustee’s Amended Claims Notice indicated her intent to pay the taxing

authorities’ claims. The Trustee’s payment of the ad valorem tax claims not provided in the Plan

was in error. Because Plaintiffs’ Plan failed to provide payment of the 2010 and 2012 taxes,

HSBC paid the 2010 and 2012 Property taxes. Notwithstanding the fact that Hidalgo County

refunded the 2010 and 2012 taxes back to HSBC on June 7, 2013, HSBC filed its 3002.1 Notice

on July 24, 2013.63 On November 18, 2013, HSBC, transferred the loan to Caliber and USBT.64

         For approximately one year—before Caliber and USBT transferred the servicing and

ownership of the loan to SPS and Wilmington—the Rule 3002.1 Notice remained on file with

this Court. This is the centerpiece of Plaintiffs’ abuse of process claim. Plaintiffs maintain that

because Caliber and USBT failed to withdraw, seek withdrawal, or modify the 3002.1 Notice,

Caliber and USBT “continue[d] to argue that the 3002.1 Notice they filed is legitimate, and that

the Trustee should pay it,” and “Caliber accepted payment from the Trustee pursuant to [the

3002.1 Notice].”65

         Under Rule 3006, once Plaintiffs filed their Adversary Proceeding against Caliber and

USBT, Defendants could not withdraw the 3002.1 Notice without Court intervention.66 The only


61
   See id.
62
   See id.
63
   See Pls.’ Exs. 14, 16; Defs.’ Ex. 45 at 971.
64
   Bankr. ECF No. 90.
65
   ECF No. 78 at 15.
66
   See FED. R. BANKR. P. 3006 (stating that a creditor may not unilaterally withdraw a claim if, inter alia, a complaint
against that creditor in an adversary proceeding has already commenced, except by court order, and only after a
hearing); FED. R. BANKR. P. 3002.1(d) (noting that procedurally, the Rule 3002.1 Notice supplemented USBT and

                                                    Page 12 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 13 of 41




method for Defendants to have removed their Rule 3002.1 Notice would have been to file a

motion seeking leave from this Court to withdraw it. While no such motion was ever filed

before this Court, this Court notes Defendants’ conduct and judicial admissions below:67

       Internal communications demonstrating Defendants’ intent to amend the 3002.1 Notice;68
       “[M]y client will agree to remove the 2010 taxes from the account (in fact, I believe this
        has already been done);69
       “Movants have always been and remain willing to correct the Debtors’ account to remove
        HSBC’s assessment of the 2010 taxes if such assessment was erroneous;”70
       “Now, I agree, Your Honor, that that issue needs to be corrected, and that the loan needs
        to be corrected so that . . . erroneous amounts aren’t included;”71
       USBT “no longer desires to prosecute its Notice of Post-Petition Fees, Expenses, and
        Charges filed with the Court on April 21, 2014. The 2010 taxes were included in the
        Chapter 13 plan;”72
       “Caliber has reviewed the Debtors’ account and corrected it to remove the Debtors’
        obligation to repay the 2010 taxes;”73 and
       “The Caliber Defendants deny all remaining allegations contained in Paragraph 22 of the
        Complaint and specifically deny that the Caliber Defendants continue to insist that they
        are entitled to collect the $2,933.83 at issue for the 2010 taxes in this Adversary
        Proceeding.”74

        While the examples above seem to indicate that Defendants never intended to collect the

2010 taxes vis-a-vi the 3002.1 Notice, Defendants’ complete failure in conducting due diligence

and diligently pursuing a withdrawal or modification of the 3002.1 Notice is troublesome.

Defendants’ excuse that “[they] did not file the 3002.1 Notice” and thus did not take any

“affirmative action,”75 that they were “expressly precluded from unilaterally withdrawing the



Caliber’s proof of claim); Bankr. ECF No. 110 (noting that chapter 13 trustee marked Caliber’s 3002.1 Notice as
Claim #46).
67
   See White v. ARCO/Polymers, Inc., 720 F.2d 1391, 1396 (5th Cir. 1983) (“Factual assertions in pleadings . . . are
considered to be judicial admissions conclusively binding on the party who made them.”).
68
   Defs.’ Ex. 54 (sharing draft of 3002.1 Notice amendment with HSBC’s counsel, eliminating claim for the 2010
taxes).
69
   Defs.’ Ex. 53.
70
   Defs.’ Ex. 33 at 346.
71
   Defs.’ Ex. 32 at 330.
72
   Defs.’ Ex. 21.
73
   Defs.’ Ex. 39 at 708.
74
   Defs.’ Ex. 41 at 797.
75
   ECF No. 313 at 26, ¶ 68.

                                                  Page 13 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 14 of 41




3002.1 Notice,”76 and that they “did not pursue the amounts claimed in the 3002.1 Notice,”77 are

insufficient to escape liability. As assignees of the loan, Defendants had a responsibility to

ensure the accuracy of all filings with this Court. While Defendants may not have been able to

unilaterally withdraw the 3002.1 Notice, Defendants had other options available to them,

including utilization of Rule 3006. Defendants’ failure to verify the status of the 2010 taxes, and

failure to withdraw or amend the 3002.1 Notice caused complications within Plaintiffs’

bankruptcy case that cannot be overlooked.

        Whether through deliberate or inadvertent means, the process utilized by Defendants in

this case impacted the bankruptcy process. Plaintiffs sought the protection of the Bankruptcy

Code to prevent the foreclosure of their home and to have a chance to get out of debt. Especially

in view of Texas’ long-standing policy of protecting homesteads, bankruptcy courts must make

every effort to ensure that all motions that would have an impact on a debtor’s bankruptcy plan

and homestead contain accurate information.78 A 3002.1 notice, and by extension § 1322(b)(5),

is of critical importance both to consumer debtors and creditors, as it primarily concerns a

mortgage debt on the debtor’s principal residence. It provides an avenue for creditors who are

entitled to and seek recovery of fees, expenses, or charges made after the filing of the debtor’s

bankruptcy case and that is recoverable against the debtor’s principal residence—free of

violation of the automatic stay—and also notifies a debtor of the fees being sought by the entitled

creditor, so that the debtor may address it appropriately. Before moving on such a motion, a

secured creditor’s analysis should be more than simply putting pen to paper, which was

apparently done in this case. In filing a 3002.1 notice, a responsible person must consider the


76
   Id. at 26, ¶ 70.
77
   Id. at 27, ¶ 71.
78
   See In re Parsley, 384 B.R. 138, 142 (Bankr. S.D. Tex. 2008).

                                                  Page 14 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 15 of 41




specific facts and details and conclude that the motion is actually necessary and warranted.

         When the Official Form 410S2—the 3002.1 Notice—is submitted under penalty of

perjury, the Court expects that the facts asserted have been carefully researched and, to the best

of the creditor’s knowledge, are not only true, but are complete enough to be an accurate

characterization. Official Form 410S2 states in bold: “I declare under penalty of perjury that the

information provided in this claim is true and correct to the best of my knowledge, information,

and reasonable belief.” Whether Defendants service a few loans, or a few million, it is not

excused from conducting its due diligence.

         One of the Court’s duties is to ensure that debtors appearing before the Court will have a

chance at a fresh start if they do what is required of them. Another of the Court’s duties is to

examine a creditor’s policies or practices which interfere with the debtor’s rights, and prevent

such conduct if necessary.79 Had Defendants completed all of their due diligence, Defendants

would never have kept the 3002.1 Notice on file with the Court. Instead, Defendants would have

withdrawn it, or sought immediate leave from this Court to withdraw or amend it.

         While this Court is aware that the Trustee and Plaintiffs’ actions contributed to the

confusion, Caliber and USBT cannot disclaim their responsibility to ensure the accuracy of all

filings inherited by them. Defendants’ actions, or lack thereof, taken together, constituted a

maneuver which undermined the integrity of the bankruptcy system, disrupted the bankruptcy

process, and were a deliberate abuse of the judicial process. This Court finds that such actions

79
  See In re Lyon & Reboli, Inc., 24 B.R. 152, 154 (Bankr. E.D.N.Y. 1982) (noting obligation of court under § 105 to
pass upon propriety of salaries of insiders where there is potential for, and the prima facie appearance of, abuse); In
re Panem, 352 B.R. 269, 278 (Bankr. D. Colo. 2006) (reasoning that if court failed to review terms and conditions of
submitted stipulation, it would abdicate its duties); In re Earl, 140 B.R. 728, 741 (Bankr. N.D. Ind. 1992) (using §
105(a) where “Court must preserve the integrity of the Bankruptcy system and prevent the abusive use of the
Bankruptcy system invoked only to thwart the legitimate rights of creditors, and preclude an unwarranted congestion
of its docket by enjoining the Debtor from again filing another chapter 13 case in the near future.”); In re Fasano, 85
B.R. 639 (Bankr. S.D. Fla. 1988) (holding debtors in contempt, citing “Court’s duty under Section 105 to protect the
bankruptcy system from abuse.”).

                                                   Page 15 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 16 of 41




constitute bad faith.       Therefore, with the evidence before the Court, this Court finds that

Plaintiffs’ abuse of process claim and request for reasonable and necessary attorneys’ fees and

expenses in relation thereto should be granted in an amount to be determined by this Court.

     C. Count VI: Objection to docket no. 82, pursuant to FED. R. BANKR. P. 3002.1

        Plaintiffs object to the 3002.1 Notice—specifically the $2,933.83, which represented

payment of the 2010 real property taxes.80 The gravamen of Plaintiffs’ objection is that it should

be disallowed, as HSBC was already refunded that amount from the taxing authority.81 Although

Plaintiffs filed this as an objection to a proof of claim pursuant to § 502, because the matter

before the Court is a notice of fees and expenses pursuant to Rule 3002.1(c), Plaintiffs’ “claim

objection” is in fact a motion for a determination of fees, expenses, or charges under Rule

3002.1(e),82 and will be treated as such by this Court.

        Rule 3002.1(e) provides a mechanism for objecting to supplemental claims filed under

3002.1(c):

        On motion of a party in interest filed within one year after service of a notice under
        subdivision (c) of this rule, the court shall, after notice and hearing, determine whether
        payment of any claimed fee, expense, or charge is required by the underlying agreement
        and applicable nonbankruptcy law to cure a default or maintain payments in accordance
        with § 1322(b)(5) of the Code.83

The Court’s first step is determining wherein the burden of proof lies. Normally, a properly filed

proof of claim comprises “prima facie evidence of the validity and amount of the claim,” 84 and

is “deemed allowed, unless a party in interest . . . objects.”85 An objecting party “bears the initial


80
   Bankr. ECF No. 82.
81
   See ECF No. 105 at 17 (“The Trevinos assert that they have double paid for the 2010 taxes: the Trustee has been
making payments to both the taxing authorities and to HSBC and movants for the same $2,933.83 tax obligation.”).
82
   See In re Lighty, 513 B.R. 489, 490 (Bankr. D.S.C. 2014) (treating “objection” to post-petition charge as motion
under Rule 3002.1(e)).
83
   FED. R. BANKR. P. 3002.1(e).
84
   FED. R. BANKR. P. 3001(f).
85
   11 U.S.C. § 502(a).

                                                  Page 16 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 17 of 41




burden of production and must provide evidence showing the claim is legally insufficient” under

§502.86 In this case, although Plaintiffs filed the objection, this Court concludes that Defendants

must bear the burden of proving its entitlement to the post-petition fees. Under Rule 3002.1(d),

the prima facie evidentiary benefits of filing a proof of claim under Rule 3001(f) do not apply to

a creditor’s notice of post-petition fees, suggesting that the drafters had no intention of affording

creditors any special advantage with respect to supplemental fees and charges. Further, by

possessing the 3002.1 Notice, it is Defendants who seek to change the status quo by asking for

amounts beyond that which was set forth in the original proof of claim. In general, creditors

possess greater knowledge of the particular circumstances giving rise to the supplemental

charges. As such, the Court determines it prudent to assign the burden of proof to Defendants

under Rule 3002.1(e).87

        Here, the Court finds that Defendants have not met their burden of proof.88 While it is

undisputed that Plaintiffs were obligated to pay the Property taxes under the Deed of Trust, 89 not

only did the Trustee’s Amended Claims Notice state her intent to pay the 2010 taxes, 90 but the

Trustee’s Final Report and Account indicated that she paid the 2010 taxes—albeit without

authority to do so—to the various taxing authorities.91               Additionally, HSBC was already

refunded payment of the 2010 taxes by the county taxing authority prior to filing the 3002.1

Notice.92 With the 2010 taxes paid by the Trustee, Defendants have no claim to the 2010 taxes

under their 3002.1 Notice. As such, this Court finds that the 2010 ad valorem taxes within


86
   In re Arcapita Bank B.S.C.(c), 508 B.R. 814, 817 (Bankr. S.D.N.Y. 2014) (citation omitted).
87
   Cf. In re Bodrick, 498 B.R. 793, 803–04 (Bankr. N.D. Ohio 2013); In re Brumley, 570 B.R. 287, 289–90 (Bankr.
W.D. Mich. 2017).
88
   Bankr. ECF No. 82.
89
   See Defs.’ Exs. 7, 8.
90
   See Defs.’ Ex. 13.
91
   Compare Pls.’ Exs. 6, 7, 8, 10 with Bankr. ECF No. 182.
92
   See Defs.’ Ex. 45 at 971–74, and Pls.’ Ex. 45 at 3794.

                                                Page 17 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 18 of 41




Defendants’ 3002.1 Notice, totaling $2,933.83, is not required to cure a default or maintain

payments in accordance with § 1322(b)(5) of the Bankruptcy Code. Therefore, the Court finds

that it should sustain Plaintiffs’ objection to docket no. 82, pursuant to Federal Rule of

Bankruptcy Procedure 3002.1.

     D. Count IX: Violations of the Fair Debt Collection Practices Act as to Caliber with
        respect to the July 24, 2013 Rule 3002.1 notice pursuant to 15 U.S.C. §§ 1692e,
        1692e(2), 1692e(5), 1692f, 1692f(1); and 1692k

        Count IX of Plaintiffs’ Amended Complaint alleges that Caliber violated the Fair Debt

Collection Practices Act (“FDCPA”).93 The FDCPA was enacted to “eliminate abusive debt

collection practices, to ensure that debt collectors who abstain from such practices are not

competitively disadvantaged, and to promote consistent state action to protect consumers.”94

Because “Congress clearly intended the FDCPA to have a broad remedial scope,” the FDCPA

“should therefore be construed broadly and in favor of the consumer.”95 In order to prevail on a

FDCPA claim, a plaintiff must prove the following: (1) the plaintiff has been the object of

collection activity arising from consumer debt; (2) the defendant is a debt collector defined by

the FDCPA; and (3) the defendant has engaged in an act or omission prohibited by the FDCPA.96

“The FDCPA is a strict liability statute that makes debt collectors liable for violations that are

not knowing or intentional.”97




93
   See ECF No. 78.
94
   Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010).
95
   Daugherty v. Convergent Outsourcing, Inc., 836 F.3d 501, 511 (5th Cir. 2016) (internal citations and quotations
omitted).
96
   Stewart v. Alonzo, No. C–08–347, 2009 WL 174938, at *2 (S.D. Tex. Jan. 26, 2009) (quoting Matter of Mayer,
199 B.R. 616, 619 (E.D. La. 1996)).
97
   Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1030 (9th Cir. 2010) (internal quotations marks omitted); see also
Ellis v. Solomon and Solomon, P.C., 591 F.3d 130, 135 (2d Cir 2010) (“To recover damages under the FDCPA, a
consumer does not need to show intentional conduct on the part of the debt collect. The Act is a strict liability
statute, and the degree of a defendant’s culpability may only be considered in computing damages.”) (internal
quotation marks omitted); Lee v. Credit Mgmt., LP, 846 F. Supp. 2d 716, 722 (S.D. Tex. 2012) (collecting cases).

                                                  Page 18 of 41
          Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 19 of 41




     i.   Whether Plaintiffs have been the object of collection activity arising from consumer
          debt

          While no direct authority exists on whether a 3002.1 Notice constitutes a collection

activity, sufficient authority regarding whether a proof of claim constitutes a collection activity

exists for the Court to analogize. First, because a proof of claim is intended to result in some

recovery for the creditor on the debt that is set out in the proof of claim, the filing of such would

be within the ordinary meaning of “debt collection.”98 Similarly, a 3002.1 notice that is intended

to result in some recovery for the creditor on the debt set out within the notice would be

classified as “debt collection.” Many decisions holding that the filing of a proof of claim is not a

debt collection activity are collected in Humes v. LVNV Funding, LLC (In re Humes),99 which

explains that:

          If filing a proof of claim constituted a “collection” activity [under the FDCPA], then
          filing proofs of claim under § 502(b) would be fundamentally at odds with language in §
          362(a)(6) providing that the filing of a petition “operates as a stay, applicable to all
          entities, of . . . any act to collect, assess, or recover a claim against the debtor that arose
          before the commencement of the case under this title.

          The Court does not find this rationale persuasive.             A proof of claim—or a 3002.1

notice—and the automatic stay may harmoniously coexist. That is because while the automatic

stay prohibits debt collection activities, and filing a proof of claim is an action to collect a debt, it

is well established that the automatic stay does not prohibit actions taken in the bankruptcy case

itself.100 It is well within a creditor’s rights to promulgate a 3002.1 notice within the bankruptcy

case, as to alert a debtor and trustee as to modifications in payments, and to adjust accordingly.

Even though the bankruptcy estate acts as a separate entity from the debtor, a proof of claim—or


98
   See Crawford v. LVNV Funding, LLC, 758 F.3d 1254, 1262 (11th Cir. 2014) (“Filing a proof of claim is the first
step in collecting a debt in bankruptcy and is, at the very least, an ‘indirect’ means of collecting a debt.”).
99
   Humes v. LVNV Funding, LLC (In re Humes), 496 B.R. 557, 581 (Bankr. E.D. Ark. 2013).
100
    See Eger v. Eger (In re Eger), 507 B.R. 1 (Bankr. N.D. Ga. 2014) (collecting authorities).

                                                 Page 19 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 20 of 41




3002.1 notice—filed in a bankruptcy case would be actionable under the FDCPA if it violated

one of the Act’s provisions.101 The application of the FDCPA to this case does not support the

proposition that the 3002.1 Notice is not an attempt to collect a debt. Therefore, the filing of the

3002.1 Notice constitutes a collection activity.

  ii.    Whether Caliber is a debt collector

         The FDCPA defines the term debt collector, in part, as:

         [A]ny person who uses any instrumentality of interstate commerce or the mails in any
         business the principal purpose of which is the collection of any debts, or who regularly
         collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be
         owed or due another . . . . The term does not include—
         ***
         (F) any person collecting or attempting to collect any debt owed or due or asserted to be
         owed or due another to the extent such activity . . . (iii) concerns a debt which was not in
         default at the time it was obtained by such person . . . .102

“The legislative history of § 1692a(6) indicates conclusively that a debt collector does not

include the consumer’s creditors, a mortgage servicing company, or an assignee of a debt, as

long as the debt was not in default at the time it was assigned.” 103 Caliber, as the mortgage

servicing company, would not qualify as a debt collector only if it obtained the note from HSBC

while the note was not in default.

         Plaintiffs’ Note stated the terms of a default: “[i]f I do not pay the full amount of each

monthly payment on the date it is due, I will be in default.”104 On August 25, 2010, Plaintiffs

filed their chapter 13 bankruptcy petition.105 Under Schedule D of their bankruptcy petition,

Plaintiffs listed HSBC as having an outstanding claim for $14,521.19 in mortgage arrearages,




101
    See In re Perkins, 533 B.R. 242, 257 (Bankr. W.D. Mich. 2015).
102
    15 U.S.C. § 1692a(6).
103
    Perry v. Stewart Title Co., 756 F.2d 1197, 1208 (5th Cir. 1985).
104
    Defs.’ Ex. 7 at 126.
105
    Bankr. ECF No. 1.

                                                   Page 20 of 41
          Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 21 of 41




and a $95,537.00 claim on the mortgaged Property.106 HSBC’s proof of claim asserted a pre-

petition arrearage in the amount of $19,685.50.107 Plaintiffs’ Plan provided that they would

continue making post-petition monthly loan payments on the Property to HSBC, and would cure

the pre-petition loan arrearages owed to HSBC through the Plan. 108 This was supported by the

Trustee’s summary and analysis, which provided that Plaintiffs would pay HSBC’s $19,685.50

arrearage over five years, culminating in a total of $23,873.09 being paid by 2015. 109 On

September 30, 2013, HSBC sold Plaintiffs’ mortgage loan to USBT, with Caliber acting as the

mortgage servicer.110 Because there was a pre-petition arrearage arising from the Note and Deed

of Trust at the time Caliber acquired the mortgage servicing rights from HSBC, Plaintiffs were in

default on their loan. Therefore, Caliber is a debt collector under the provisions of the FDCPA.

 iii.     Whether Caliber engaged in an act or omission prohibited by the FDCPA.

          Plaintiffs allege that Caliber violated the following FDCPA provisions:

         Section 1692e, which prohibits a debt collector from making false or misleading
          statements in connection with the collection of a debt.111
         Section 1692e(2)(A),112 which states that the false representation of the character,
          amount, or legal status of any debt is a violation of 1692e.113
         Section 1692e(5), which states that the threat to take any action that cannot legally be
          taken or that is not intended to be taken is a violation of 1692e.114
         Section 1692f, which prohibits a debt collector from using unfair or unconscionable
          means to collect or attempt to collect a debt.115

106
    See Defs.’ Ex. 9 at 175.
107
    Claim No. 21.
108
    Defs.’ Ex. 10; Bankr. ECF No. 2.
109
    See Bankr. ECF No. 63. On July 27, 2017, the Trustee filed her final report and account, which indicated that
Plaintiffs paid their mortgage arrearage over the life of the Plan, ending on September 8, 2015.
110
    See Pls.’ Exs. 20, 21.
111
    See ECF No. 78 at 24.
112
    15 U.S.C. § 1692e(2) states that the following conduct is a violation: “(2) The false representation of – (A) the
character, amount, or legal status of any debt; or (B) any services rendered or compensation which may be lawfully
received by any debt collector for the collection of a debt.” Plaintiffs state within their § 1692e(2) claim that Caliber
“is violating 15 U.S.C. § 1692e(2) because it misrepresented and is misrepresenting the character and amount of
debt.” See ECF No. 78 at 24. Taken together, Plaintiffs’ § 1692e(2) claim is actually a § 1692e(2)(A) claim, and
the Court will treat it as such.
113
    See ECF No. 78 at 24.
114
    See id.

                                                    Page 21 of 41
            Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 22 of 41




           Section 1692f(1), which states that the collection of any amount (including any interest,
            fee, charge, or expense incidental to the principal obligation) unless such amount is
            expressly authorized by the agreement creating the debt or permitted by law is a violation
            of 1692f.116

      i.    Claims under § 1692e

            When evaluating a claim under this subsection or any other subsection of § 1692, the

Court must view the violation from the perspective of an “unsophisticated or least sophisticated

consumer.”117        The Court must “assume that the plaintiff-debtor is neither shrewd nor

experienced in dealing with creditors.”118 At the same time, however, the unsophisticated

consumer is not one “tied to the very last rung on the [intelligence or] sophistication ladder.” 119

The unsophisticated consumer is “not illiterate and can be expected to read the entire collection

letter with some care.”120 Thus, “debt collection letters must be considered as a whole when

determining if they violate the FDCPA.”121

            Before the Court advances to its analysis, it will address Caliber’s citation to the Supreme

Court’s Midland Funding, LLC v. Johnson122 case. Caliber asserts that Midland Funding stands


115
    See id. at 25.
116
    See id.
117
     McMurray v. ProCollect, Inc., 687 F.3d 665, 669 (5th Cir. 2012) (quoting Goswami v. Am. Collections
Enter., 377 F.3d 488, 495 (5th Cir. 2004)).
118
    Goswami, 377 F.3d at 495.
119
    Goswami, 377 F.3d at 495; See McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1020 (7th Cir. 2014) (“[I]f the
debt collector uses language in its dunning letter that would mislead an unsophisticated consumer into believing that
the debt is legally enforceable, regardless of whether the letter actually threatens litigation ..., the collector has
violated the FDCPA.”). But see Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 32–33 (3d Cir. 2011) (“[T]he FDCPA
permits a debt collector to seek voluntary repayment of the time-barred debt so long as the debt collector does not
initiate or threaten legal action in connection with its debt collection efforts.”); Freyermuth v. Credit Bureau Servs.,
Inc., 248 F.3d 767, 771 (8th Cir. 2001) (“[I]n the absence of a threat of litigation or actual litigation, no violation of
the FDCPA has occurred when a debt collector attempts to collect on a potentially time-barred debt that is otherwise
valid.”). In addition, one district court in the Southern District of Texas has followed the Third and Eighth Circuits'
construction of the statute, reaching the conclusion advocated by Defendants. See Daugherty v. Convergent
Outsourcing, Inc., No. CIV.A. H–14–3306, 2015 WL 3823654, at *6 (S.D. Tex. June 18, 2015).
120
    Osborn v. Ekpsz, L.L.C., 821 F. Supp. 2d 859, 867 (S.D. Tex. 2011) (citing Greco v. Trauner, Cohen & Thomas
L.L.P., 412 F.3d 360, 363 (2d Cir. 2005)).
121
    Gomez v. Niemann & Heyer, L.L.P., No. 1:16-CV-119 RP, 2016 WL 3562148, at *3 (W.D. Tex. June 24, 2016)
(citing Gonzalez v. Kay, 577 F.3d 600, 607 (5th Cir. 2009)).
122
    137 S. Ct. 1407 (2017).

                                                     Page 22 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 23 of 41




for the proposition that the Trustee’s degree of legal sophistication controls, rather than the

perspective of the unsophisticated or least sophisticated consumer, i.e. Plaintiffs.123 Caliber

further uses Midland Funding to highlight alleged similarities, claiming “similar to proofs of

claims related to time-barred debts, unpaid taxes related to a debtor’s residence constitute a claim

under the Bankruptcy Code, even if the claim is ultimately unenforceable.”124

        In Midland Funding, the Supreme Court held that filing a proof of claim in a chapter 13

bankruptcy case that is time barred is not a false, deceptive, misleading, unfair, or

unconscionable debt collection practice within the meaning of the FDCPA.125 In evaluating the

legal consequences of filing a proof of claim that is subject to an affirmative defense, the

Supreme Court observed that there are differences between ordinary civil litigation and

bankruptcy proceedings that may mute some policy concerns that led to the enactment of the

FDCPA. This observation supported the Court’s fundamental holding that the Bankruptcy Code

permits the filing of a stale proof of claim that is subject to a statute of limitations defense.

However, this does not mean that there is some irreconcilable conflict between the Bankruptcy

Code and the FDCPA, or—like Caliber would have this Court accept—that the FDCPA can

never apply in the context of filing a proof of claim or similarly related filing within the chapter

13 context.

        While there is at least one post-Midland Funding bankruptcy court that holds that the

filing of a proof of claim cannot be an unconscionable debt collection practice prohibited by the


123
    “Moreover, to determine whether an act misleads under [sic] 1692(e) and (f) ‘requires consideration of the legal
sophistication of its audience.’ The ‘audience’ in a chapter 13 case includes a trustee who is likely to understand
that a proof of claim is a statement to a right to payment and subject to disallowance . . . . As the Supreme Court
made clear in Johnson, the protections afforded Plaintiffs in their chapter 13 Bankruptcy Case minimized their risk
because the Trustee could evaluate those claims and the claims themselves are subject to disallowance.” ECF No.
313 at 32 (citing Johnson, 137 S. Ct. at 1413).
124
    ECF No. 313 at 32–33.
125
    See generally Midland Funding, LLC v. Johnson, 137 S. Ct. 1407 (2017).

                                                  Page 23 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 24 of 41




FDCPA,126 many other courts continue to evaluate FDCPA claims arising from creditor conduct

occurring during a bankruptcy case on their merits.127 Likewise, this Court is not persuaded by

Caliber’s argument that the filing of the 3002.1 Notice cannot violate the FDCPA.128 As noted

supra, the Supreme Court has not spoken definitively on the issue, but rather observed the

differences between civil litigation and bankruptcy proceedings. Where the Supreme Court has

not spoken definitively on the issue, this Court will follow Fifth Circuit precedent and engage in

analysis around the unsophisticated or least sophisticated test.129

            a. Section 1692e

        Plaintiffs allege that Caliber violated § 1692e because it used a false, deceptive, and

misleading representation in connection with its 3002.1 Notice. Section 1692e makes it unlawful

for a debt collector to falsely represent the collection of a debt.130 While the Fifth Circuit has not

explicitly defined what it means for a debt collection letter to be false, deceptive, or misleading

under the FDCPA, a review of circuit court decisions nationwide supports the conclusion that

false, deceptive, and misleading function identically.131 The Second Circuit definition—which is

widely accepted—states that a debt collection letter is deceptive when it can be reasonably read

to have two or more different meanings, one of which is inaccurate.132 Some courts have stated




126
    See In re Derby, No. 18-03097 KLP, 2019 WL 1423084, at *5 (Bankr. E.D. Va. Mar. 28, 2019).
127
    See In re Thomas, 578 B.R. 355 (Bankr. W.D. Va. 2017); In re Thomas, 592 B.R. 99, 104 (Bankr. W.D. Va.
2018), aff’d sub nom. Midland Funding LLC v. Thomas, 606 B.R. 687 (W.D. Va. 2019); see also Moore v. Jefferson
Capital Sys., LLC, No. 4:15-CV-00418 JAR, 2017 WL 2813536, at *2 (E.D. Mo. June 29, 2017).
128
    This Court has already held that the FDCPA and Bankruptcy Code provisions applicable to proofs of claim are
not in conflict. See In re Trevino, 535 B.R. 110, 137 (Bankr. S.D. Tex. 2015).
129
    McMurray v. ProCollect, Inc., 687 F.3d 665, 669 (5th Cir. 2012).
130
    15 U.S.C. § 1692e.
131
    Gomez v. Niemann & Heyer, L.L.P., No. 1:16-CV-119 RP, 2016 WL 3562148, at *4 (W.D. Tex. June 24, 2016).
132
    Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d. Cir. 1996); Gomez, 2016 WL 3562148, at *5 (collecting cases).

                                                Page 24 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 25 of 41




that this provision prohibits collection letters that “confuse,” which “seems to simply be an

extension of the underlying principle” underlying the FDCPA.133

        On its face, the claim that Caliber is entitled to reimbursement of the 2010 ad valorem

taxes from Plaintiffs is unequivocally false. On April 22, 2013, HSBC paid the 2010 taxes on

Plaintiffs’ Property to Hidalgo County.134 HSBC was refunded this payment on June 7, 2013,

due to the fact that the Trustee improperly paid the ad valorem taxes.135 Notwithstanding the

refund, HSBC filed its 3002.1 Notice on July 24, 2013.136 Without correcting the 3002.1 Notice,

HSBC sold the loan to USBT, with Caliber as servicer.137 While Caliber—as servicer—was

entitled to collect outstanding loan payments on the Property, Caliber was not entitled to collect

on taxes it was never owed. And by failing to withdraw, failing to seek leave to withdraw, or

failing to modify the 3002.1 Notice, Caliber asserted its entitlement to reimbursement of the

2010 taxes. Because Caliber’s 3002.1 Notice was a false representation in connection with a

debt collection, this Court finds that the filing of the 3002.1 Notice violates § 1692e of the

FDCPA, and therefore should grant Plaintiffs’ § 1692e claim.

             b. Section 1692e(2)(A)

        Plaintiffs allege that Caliber violated § 1692e(2)(A) because it misrepresented the

character and amount of the 2010 taxes under the 3002.1 Notice. Section 1692e(2)(A) makes it

unlawful for a debt collector to falsely represent the character, amount, or legal status of any

debt.”138 In connection with the Court’s ruling on the § 1692e claim, the Court finds that


133
    Russell, 74 F.3d at 35 (citing, among others, Gonzales v. Arrow Financial Services, LLC, 660 F.3d 1055, 1062
(9th Cir. 2011)).
134
    Pls.’ Ex. 14.
135
    See Defs.’ Ex. 45 at 971–74, and Pls.’ Ex. 45 at 3794.
136
    Pls.’ Ex. 16.
137
    See Pls.’ Exs. 20, 21.
138
    15 U.S.C. § 1692e(2)(A).

                                                  Page 25 of 41
          Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 26 of 41




Caliber’s 3002.1 Notice falsely represented the character, amount, or legal status of what

Plaintiffs’ owed to Caliber.         As such, the Court finds that it should grant Plaintiffs’ §

1692e(2)(A) claim.

               c. Section 1692e(5)

           Plaintiffs allege that Caliber violated § 1692e(5) because it maintained the position that

the Trustee should pay Caliber monies from property of the estate to satisfy the 2010 taxes under

the 3002.1 Notice, when the 2010 taxes were not actually owed by Plaintiffs. Section 1692e(5)

proscribes debt collectors from “threat[ening] to take any action that cannot legally be taken or

that is not intended to be taken.”139 In connection with the Court’s ruling on the § 1692e claim,

the Court finds that Caliber’s 3002.1 Notice was an action that could not be legally taken,

because Caliber was never entitled to those amounts. As such, this Court finds that it should

grant Plaintiffs’ § 1692e(5) claim.

  ii.      Claims under §§ 1692f, f(1)

           Plaintiffs allege that Caliber violated § 1692f and 1692f(1) because, in failing to

withdraw the 3002.1 Notice, Caliber used an unfair and unconscionable means to collect and

attempt to collect an alleged debt that Plaintiffs did not actually owe.

           Section 1692f is a catchall provision that states “[a] debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.”140 The subsections of § 1692f

provide a nonexclusive list of proscribed conduct under the statute, including § 1692f(1), which

prohibits the “collection of any amount (including any interest, fee, charge, or expense incidental




139
      15 U.S.C. § 1692e(5).
140
      15 U.S.C. § 1692f.

                                              Page 26 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 27 of 41




to the principal obligation) unless such amount is expressly authorized by the agreement creating

the debt or permitted by law.”141

        Although the catchall provision of § 1692f specifically notes that both actual collection

and collection attempts are proscribed by statute, § 1692f(1) refers only to the collection of any

amounts not authorized by contract or by law.142 Regardless, the Court finds that this catchall

provision is intended to encompass the nonexclusive list of enumerated offenses in its

subsections, and that the “attempt” language of § 1692f also applies to § 1692f(1). Such a

conclusion is consistent with jurisprudence addressing this same issue.143                       Thus, “[a] debt

collector violates § 1692f(1) when it sends a letter attempting to collect money not permitted by

law.”144

        Here, by failing to withdraw, failing to seek leave to withdraw, or failing to modify the

3002.1 Notice, Caliber improperly attempted to collect the 2010 ad valorem taxes on Plaintiffs

Property. Because Caliber attempted to collect money not permitted by law, Caliber violated §§

1692f, f(1). As such, this Court finds that it should grant Plaintiffs’ §§ 1692f, f(1) claims, and



141
    Id. § 1692f(1).
142
    Compare 15 U.S.C. § 1692f with § 1692f(1).
143
    See, e.g., Diaz v. Kubler Corp., 785 F.3d 1326, 1328 (9th Cir. 2015) (“[T]he [FDCPA] prohibits debt collectors
from trying to collect any amount that is not ‘expressly authorized by the agreement creating the debt or permitted
by law.’ 15 U.S.C. § 1692f(1).”); McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 949 (9th Cir.
2011) (“Section 1692f(1) prohibits the use of ‘unfair or unconscionable means to collect or attempt to collect any
debt[.]’ ”); Miller v. Wilpoff & Abramson, L.L.P., 321 F.3d 292, 308 (2d Cir. 2003) (“[P]laintiff’s cause of action
under § 1692f(1) requires a showing that defendants attempted to collect an amount not expressly permitted either
by the agreement creating the debt or by law.”); Shami v. Nat’l Enter. Systems, 914 F. Supp. 2d 353, 357 (E.D.N.Y.
2012) (“The fact that subsection (1) of § 1692f does not specify that it includes both collections of and attempts to
collect unauthorized incidental fees does not limit the general provision of the statute that includes attempts to
collect. Courts in this circuit and others have continued to resolve cases involving § 1692f(1) where no actual
collection appears to have taken place, instead focusing on the communication seeking payment itself.”); B-Real,
LLC v. Rogers, 405 B.R. 428, 433 (M.D. La. 2009) (“Section 1692f(1) prohibits a debt collector from seeking to
collect on any amount ‘unless . . . permitted by law.’ ”); Jackson v. Adcock, No. 03-3369, 2004 WL 1900484, at *5
n.27 (E.D. La. Aug. 23 2004) (reading §§ 1692f and f(1) in tandem to apply the “attempt” language of 1692f to
1692f(1)).
144
    Demarais v. Gurstel Chargo, P.A., 869 F.3d 685, 691 (8th Cir. 2017) (citing Duffy v. Landberg, 215 F.3d 871,
875 (8th Cir. 2000)).

                                                  Page 27 of 41
           Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 28 of 41




award reasonable and necessary attorneys’ fees and expenses in connection thereto pursuant to

15 U.S.C. § 1692k in an amount to be determined by this Court.

        E. Count XII: Breach of contract as to USBT

           Count XII of Plaintiffs’ amended complaint alleges that USBT breached the Note and

Deed of Trust by demanding that Plaintiffs pay amounts not due under the contract, and

accepting payments of property of the estate from the Trustee for amounts not due under the

contract. Under Texas law, “[t]he essential elements of a breach of contract action are: (1) the

existence of a valid contract; (2) performance or tendered performance by the plaintiff; (3)

breach of the contract by the defendant; and (4) damages sustained by the plaintiff as a result of

the breach145

      i.   Existence of a valid contract

           On February 21, 2005, Jose Trevino signed and executed an adjustable rate note in

connection with the purchase of the Property.146 Executed alongside the note was a deed of trust

signed by Plaintiffs in favor of Crevecor Mortgage, Inc.147 When a contract incorporates by

reference a provision from another document, that provision becomes a part of the contract into

which it was incorporated and is thus construed with the contract.148                     Separate documents

executed at the same time, for the same purpose, and in the course of the same transaction are to

be construed together.149         The note and deed of trust were executed contemporaneously.

Thereafter, on July 10, 2009, HSBC acquired the loan and servicing rights. 150 On September 30,


145
    Crose v. Humana Ins. Co., 823 F.3d 344 (5th Cir. 2016).
146
    Defs.’ Ex. 7.
147
    Defs.’ Ex. 8.
148
    PER Group, L.P. v. Dava Oncology, L.P., 294 S.W.3d 378 (Tex. App.–Dallas 2009, no pet.).
149
    Jones v. Kelley, 614 S.W.2d 95 (Tex. 1981).
150
    See ECF No. 1 at 5, ¶ 23, ECF No. 23 at 3, ¶ 23 (answering complaint and admitting that HSBC acquired the loan
and/or servicing rights on or about July 10, 2009).

                                                 Page 28 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 29 of 41




2013, USBT acquired the loan rights.151 There is no dispute regarding the lawfulness of the

assignments. Therefore, the Court finds that these documents demonstrate a valid contract

between Plaintiffs and USBT.

  ii.   Performance or tendered performance by Plaintiffs

        A party seeking recovery for breach of a contract must then establish that it either

performed under the contract, tendered performance under the contract, or was excused from

performing its contractual obligations.152          Here, while Plaintiffs originally failed to make

payments under the note, Plaintiffs’ proposed to cure their arrearages through their bankruptcy

plan. Section 1322(b)(3) provides that a plan may “provide for the curing or waiving of any

default.”153   Plaintiffs’ confirmed plan proposed to cure their arrearages through pro rata

payments over 55 months.154 As of July 21, 2016, Plaintiffs completed all their plan payments,

and received a discharge.155

        Because Plaintiffs completed all Plan payments and received a discharge, their default

was cured under § 1322(b)(3).           Thus, this Court finds that Plaintiffs performed under the

contract.

 iii.   Breach of contract by USBT

        Third, there must be a breach of the contract by USBT.156 The Court must first determine

what conduct was required of USBT. Then, the Court must determine if USBT failed to perform

as required.157 Under Texas law, “a breach of contract occurs when a party fails or refuses to


151
    Pls.’ Exs. 20, 21.
152
    Mead v. Johnson Group, 615 S.W.2d 685, 689 (Tex. 1981).
153
    11 U.S.C. § 1322(b)(3).
154
    Bankr. ECF Nos. 2, 101.
155
    Bankr. ECF No. 139.
156
    Crose v. Humana Ins. Co., 823 F.3d 344 (5th Cir. 2016).
157
    See Meek v. Bishop Peterson & Sharp, 919 S.W.2d 805, 808 (Tex. App.–Houston [14th Dist.] 1996, writ denied)
(citing Garza v. Southland Corp., 836 S.W.2d 214, 219 (Tex. App.–Houston [14th Dist.] 1992, no writ)).

                                                Page 29 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 30 of 41




perform an act or thing that he has expressly or impliedly promised to do.”158 Additionally,

Texas law requires that every party to a contract perform its promises with care, skill, reasonable

expedience, and faithfulness.159 A promisor therefore breaches a contract when it either fails to

perform as promised or the method of its performance causes damage to the promisee.160

        The deed of trust expressly states:

        3. Funds for Escrow Items. Borrower shall pay to lender on the day Periodic Payments
        are due under the Note, until the Note is paid in full, a sum (the “Funds”) to provide for
        payment of amounts due for (a) taxes and assessments and other items which can attain
        priority over this Security Instrument as a lien or encumbrance on the Property . . .
        ***
        9. Protection of Lender’s Interest in the Property and Rights Under this Security
        Instrument. If (a) Borrower fails to perform the covenants and agreements contained in
        this Security Instrument, (b) there is a legal proceeding that might significantly affect
        Lender’s interest in the Property and/or rights under this Security Instrument (such as a
        proceeding in bankruptcy . . .), or (c) Borrower has abandoned the Property, then Lender
        may do and pay for whatever is reasonable or appropriate to protect Lender’s interest in
        the Property and rights under this Security Instrument, including protecting and/or
        assessing the value of the Property, and securing and/or repairing the Property. Lender’s
        actions can include, but are not limited to: (a) paying any sums secured by a lien which
        has priority over this Security Instrument . . . . Any amounts disbursed by Lender under
        this Section 9 shall become additional debt of Borrower secured by this Security
        Instrument. These amounts shall bear interest at the Note rate from the date of
        disbursement and shall be payable, with such interest, upon notice from Lender to
        Borrower requesting payment . . . .161

Pursuant to the provisions of the deed of trust, the lender had explicit authorization to pay the ad

valorem taxes on the Property if Plaintiffs failed to do so. Having determined the parameters of

conduct required of lender as it pertains to the payment of the ad valorem taxes, the Court must

now determine if the lender failed to perform as required, or the method of performance caused

158
    See Fidelity Deposit Co. of Maryland v. Stool, 607 S.W.2d 17, 25 (Tex. App.–Tyler 1980, no pet.) (citing
Crutcher–Rolfs–Cummings v. Ballard, 540 S.W.2d 380, 386 (Tex. Civ. App. – Corpus Christi 1976, writ ref’d
n.r.e.)); Provident Sav. Life Assurance Soc’y of N.Y. v. Ellinger, 164 S.W. 1024, 1026 (Tex. Civ. App.–Austin 1913,
writ ref’d).
159
    See Sw. Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 494 (Tex. 1991).
160
    See Jones v. Star Houston, Inc., 45 S.W.3d 350, 355 (Tex. App.–Houston [1st Dist.] 2001, no writ); Entergy Gulf
States, Inc. v. Akrotex, Inc., 40 S.W.3d 201, 204 (Tex. App.–Beaumont 2001, no pet.).
161
    Defs.’ Ex. 8 at 135–138.

                                                  Page 30 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 31 of 41




damage to the promisee.

        On April 22, 2013, HSBC paid the outstanding 2010 and 2012 ad valorem taxes to

Hidalgo County.162 On June 7, 2013, Hidalgo County refunded the payment of the 2010 and

2012 ad valorem taxes back to HSBC.163 HSBC’s actions should have ended there. However,

despite the refunding of 2010 and 2012 ad valorem taxes, on July 24, 2013 by Hidalgo County,

HSBC filed the 3002.1 Notice with the Court, claiming entitlement to reimbursement of the

same.164 As a consequence of HSBC’s 3002.1 Notice, on September 19, 2013, the Trustee filed

her Motion to Dismiss Plaintiffs’ case for failure to propose a feasible Plan.165 Several days

later, on September 30, 2013, USBT purchased the loan from HSBC.166 USBT never withdrew,

sought leave to withdraw, or modified the 3002.1 Notice. By failing to withdraw, failing to seek

leave to withdraw, or failing to modify the 3002.1 Notice, USBT claimed reimbursement of

monies under the ad valorem provisions of the contract in which it was not entitled to. As such,

this Court finds that USBT breached the Note and Deed of Trust.

 iv.    Damages sustained by Plaintiffs as a result of the breach

        In a breach of contract suit, damages are limited to the actual damages that are the

natural, probable, and foreseeable consequences of the defendant’s breach.167 To prevail in a

breach of contract suit seeking actual damages—compensation for provable economic harm—

there must be a showing that the plaintiff was actually harmed, not merely wronged. 168 As a

general rule, mental anguish is not an element of damages that may be recovered in an action on


162
    Pls.’ Ex. 14.
163
    See Defs.’ Ex. 45 at 972.
164
    Pls.’ Ex. 16.
165
    Pls.’ Ex. 17.
166
    See Pls.’ Exs. 20, 21.
167
    Hallmark v. Hand, 885 S.W.2d 471, 481 (Tex. App.—El Paso 1994, no pet.) (citing Mead v. Johnson Group,
Inc., 615 S.W.2d 685, 687 (Tex. 1981)).
168
    Intercontinental Group Partnership v. KB Home Lone Star L.P., 295 S.W.3d 650, 656 (2009).

                                               Page 31 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 32 of 41




breach of contract.169 Pursuant to § 38.001 of the Texas Civil Practice and Remedies Code, to

recover attorney’s fees, one must (1) prevail on a cause of action for which attorney’s fees are

recoverable, and (2) recover damages.170

         Here, Plaintiffs have—without providing any evidence—alleged they “incurred actual

damages and attorneys’ fees.”171 Taking the record before this Court, however, Plaintiffs fail to

evidence any suffering of provable economic harm arising from USBT’s breach of the Note and

Deed of Trust. Throughout trial, Plaintiffs have testified that they have suffered general mental

anguish, but did not provide specificity or causality as to their afflictions. Without a record

proving economic harm arising from USBT’s breach of the Note and Deed of Trust, this Court

finds that Plaintiffs did not make a showing of actual damages. Because actual damages were

not proven here, attorney’s fees under § 38.001 cannot be recovered either.                         And because

Plaintiffs failed to prove the fourth element of a breach of contract claim, this Court finds that

Plaintiffs’ breach of contract claim should be denied.

      F. Count XVI: Sanctions

         Under Count XVI, Plaintiffs seek sanctions, including attorneys’ fees, against Defendants

pursuant to the Court’s inherent powers and § 105(a). One of a Bankruptcy court’s numerous

tools by which to sanction wrongful conduct is through its inherent power.172 When sanctions

are imposed under the Court’s inherent power, this Court's “investigation of legal and

evidentiary sufficiency is particularly probing,” and this Court must “probe the record in detail to

get at the underlying facts and ensure the legal sufficiency of their support for the district court's

169
    See Rubalcaba v. Pacific/Atlantic Crop Exchange, Inc., 952 S.W.2d 552, 558 (Tex. App.—El Paso 1997, no pet.)
(collecting cases).
170
    TEX. CIV. PRAC. & REM. CODE § 38.001; Green Intern., Inc. v. Solis, 951 S.W.2d 384, 390 (1997) (noting that
jury’s findings that a breach of contract with zero damages suffered by plaintiff did not permit award of attorneys’
fees to plaintiff).
171
    ECF No. 78 at 28.
172
    Chambers, 501 U.S. at 44.

                                                  Page 32 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 33 of 41




more generalized finding of ‘bad faith.’ ”173 “Because of their very potency, inherent powers

must be exercised with restraint and discretion. A primary aspect of that discretion is the ability

to fashion an appropriate sanction for conduct which abuses the judicial process.”174 “As with all

judicially imposed sanctions, the court must impose the least onerous sanction that addresses the

situation.”175    When a court imposes sanctions using its inherent powers that are penal in

nature—such as the imposition of a fine or an award of attorney’s fees, the standard is clear and

convincing.176

         This Court declines to impose sanctions under its inherent powers, and instead imposes

sanctions under Count I. Therefore, this Court finds that Count XVI should be subsumed by

Count I.

      G. Count XVII: Request for injunctive relief

         Count XVII seeks a permanent injunction against Defendants “to enjoin further violations

of the law.”177 The Fifth Circuit has recognized § 105(a) as granting bankruptcy courts the

authority to grant injunctive relief.178 A permanent injunction under § 105 is warranted if the

movant meets his burden of establishing the traditional elements for issuance of a permanent

injunction.179 “A plaintiff must demonstrate: (1) that it has suffered an irreparable injury; (2) that

remedies available at law, such as monetary damages, are inadequate to compensate for that

injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a

remedy in equity is warranted; and (4) that the public interest would not be disserved by a


173
    Carroll v. Abide (Matter of Carroll), 850 F.3d 811, 815 (5th Cir. 2017).
174
    Chambers, 501 U.S. at 44–45 (citation omitted).
175
    In re Hughes, No. 06-32726-SGJ-7, 2007 WL 1087784, at *3 (Bankr. N.D. Tex. Apr. 4, 2007).
176
    See In re Parsley, 384 B.R. 138, 179, 180 (Bankr. S.D. Tex. 2008).
177
    ECF No. 78 at 31.
178
    Mirant Corp. v. Potomac Elec. Co. (In re Mirant Corp.), 378 F.3d 511, 523 (5th Cir. 2004).
179
    See Commonwealth Oil Ref. Co., Inc. v. U.S. Envtl. Prot. Agency (In re Commonwealth Oil Refining Co., Inc.),
805 F.2d 1175, 1188–89 (5th Cir. 1986), cert. denied, 483 U.S. 1005 (1987).

                                                 Page 33 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 34 of 41




permanent injunction.”180 In the context of injunctive relief, an adequate remedy at law exists if

the situation to be enjoined can be remedied by legally measurable damages.181

         In their amended complaint, Plaintiffs argue that “[u]nless restrained, Defendants . . .

will, in all likelihood, continue to commit abuse of process and violate federal and state law by

the actions described herein.”182 However, because the Court granted Plaintiffs’ FDCPA claims,

an adequate remedy at law exists. Therefore, the Court finds that it should deny Plaintiffs’

request for injunctive relief and attorneys’ fees and expenses in relation thereto.

      H. Count XVIII: Request for declaratory relief

         Under the Declaratory Judgment Act, “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.”183 Courts have consistently interpreted this

permissive language as a broad grant of discretion to district courts to refuse to exercise

jurisdiction over a declaratory action that they would otherwise be empowered to hear.184

         “In determining whether [to] exercise jurisdiction over an action for declaratory relief, a

district court should analyze ‘(1) whether the judgment will serve a useful purpose in clarifying

or settling the legal issues involved; and (2) whether a judgment would finalize the controversy

and offer relief from uncertainty.’”185 To that end, dismissal of a declaratory judgment action is

warranted where the declaratory relief plaintiff seeks is duplicative of other causes of action. 186


180
    eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).
181
    Dresser–Rand Co. v. Virtual Automation Inc., 361 F.3d 831, 848 (5th Cir. 2004) (citing Haq v. America’s
Favorite Chicken Co., 921 S.W.2d 728, 730 (Tex.App.–Corpus Christi 1996, writ dism’d w.o.j.)).
182
    ECF No. 78 at 31.
183
    28 U.S.C. § 2201(a).
184
    See Wilton v. Seven Falls Co., 515 U.S. 277, 282–83 (1995); Public Serv. Comm’n of Utah v. Wycoff, 344 U.S.
237, 241 (1952).
185
    Kuhns v. Ledger, 202 F. Supp. 3d 433, 443 (S.D.N.Y. 2016) (quoting Dow Jones & Co. v. Harrods Ltd., 346 F.3d

                                                Page 34 of 41
        Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 35 of 41




         Among Plaintiffs remaining live claims, Plaintiffs seek a declaration from the Court that

Defendants’ actions constituted an abuse of process, was a violation of state law, and violated the

FDCPA187 However, the Court finds that there is no need for the declaratory relief, as the relief

sought is merely duplicative of Plaintiffs other causes of action. Because any declaratory relief

would not serve a useful purpose in clarifying or settling legal issues involved, the Court declines

Plaintiffs’ invitation to make such declarations. As such, the Court finds that it should deny

Plaintiffs claim for declaratory relief and attorneys’ fees and expenses in relation thereto.

    I. Count XIX & XX: Damages and attorneys’ fees

         In Counts XIX and XX, Plaintiffs seek actual and punitive damages, including attorneys’

fees, pursuant to the Court’s inherent powers, § 105(a), Federal Rule of Bankruptcy Procedure

3002.1, and 15 U.S.C. § 1692k.188 The Court already found that Count XVI was subsumed by

Count I. The Court will discuss what remains in turn.

  i.     Actual damages, punitive damages, and attorneys’ fees under § 105(a)

         Under § 105, bankruptcy courts have broad authority to take any action that is necessary

or appropriate to prevent the abuse of process.189 In applying § 105’s plain language, courts have

used § 105 to grant plaintiffs a broad range of remedies, including any damage remedy available

in a private cause of action.190 In a decision regarding chapter 13 mortgage payments, the Fifth


357 (2d Cir. 2003)).
186
    Kuhns, 202 F. Supp. 3d at 443 (quoting Catalano v. BMW of N. Am., LLC, 167 F. Supp. 3d 540, 563 (S.D.N.Y.
2016)) (internal punctuation and brackets omitted); see also Cypress/Spanish Fort I, L.P. v. Prof’l Svc. Indus., Inc.,
814 F. Supp. 2d 698, 710 (N.D. Tex. 2011) (dismissing plaintiff’s request for declaratory relief that was duplicative
of plaintiff’s claim for breach of contract on the grounds it was duplicative and unnecessary).
187
    ECF No. 78.
188
    Id.
189
    Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 373–74 (2007); U.S. v. Sutton, 786 F.2d 1305, 1307
(5th Cir. 1986) (noting that § 105(a) “authorizes a bankruptcy court to fashion such orders as are necessary to further
the purposes of the substantive provisions of the Bankruptcy Code.”).
190
    Placid Ref. Co. v. Terrebonne Fuel & Lube, Inc. (In re Terrebonne Fuel & Lube, Inc.), 108 F.3d 609, 613 (5th
Cir. 1997) (“Reading [§ 105(a)] under its plain meaning, we conclude that a bankruptcy court can issue any order,
including a civil contempt order, necessary to carry out the provisions of the bankruptcy code . . . which compensate

                                                   Page 35 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 36 of 41




Circuit advised bankruptcy courts that they may use their § 105 authority to prohibit creditor

abuses of the chapter 13 process.191

         As discussed under Count I, the assessment of sanctions and attorney’s fees is

undoubtedly within a court’s power, and may be awarded upon a finding of bad faith.192 Bad

faith conduct may be established if a court finds that the party “deliberately abused the judicial

process.”193

         Under Count I, the Court found that Defendants deliberately abused the bankruptcy

process by failing to withdraw, failing to seek leave to withdraw, or failing to modify the 3002.1

Notice. Because Defendants deliberately abused the bankruptcy process, the Court found that

Defendants’ actions constituted bad faith. This Court, reticent that its powers to sanction must

be exercised with restraint and discretion, finds that pursuant to § 105(a), Defendants should be

jointly and severally liable to Plaintiffs for punitive damages in the sum of $9,000, and should

additionally compensate Plaintiffs for their reasonable and necessary attorneys’ fees and

expenses in prosecuting the abuse of process claim in an amount to be determined by this Court.

Plaintiffs alleged their economic damages as:” $247.34 for mileage expenses; 2) 11.99 for future

mileage; 3) Plaintiffs’ time spent prosecuting case for $1,775; 4) unspecified expenses; and 5)

$2,034.33 in unspecified damages.194 At trial, however, Plaintiffs provided no proof or evidence

to corroborate these claims. As such, the Court finds that it should award Plaintiffs $0 in actual



a debtor for damages suffered as a result of a creditor’s violation of a post-confirmation injunction under 11. U.S.C.
§1141 . . . .”); In re Nat’l Gypsum Co., 118 F.3d 1056, 1062 (5th Cir. 1997) (noting that the discharge injunction
granted by § 524(a) is a substantive right conferred by the Bankruptcy Code, often enforced by a motion for
contempt); Jove Eng’g, Inc. v. I.R.S., 92 F.3d 1539, 1554 (11th Cir. 1996) (“Therefore, the plain meaning of §
105(a) encompasses any type of order, whether injunctive, compensative or punitive, as long as it is ‘necessary or
appropriate to carry out the provisions of’ the Bankruptcy Code.”).
191
    Campbell v. Countrywide Home Loans, Inc., 545 F.3d 348, 356 n.1 (5th Cir. 2008).
192
    Chambers, 501 U.S. at 45 – 46.
193
    The Cadle Co. v. Moore (In re Moore), 739 F.3d 724, 730 (5th Cir. 2014).
194
    ECF No. 310 at 48, 54.

                                                   Page 36 of 41
          Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 37 of 41




damages.

  ii.      Fed. R. Bankr. P. 3002.1

           Under Federal Rule of Bankruptcy Procedure 3002.1(i), if the holder of a claim fails to

provide any information regarding a notice of expenses, the Court may—after notice and a

hearing—award reasonable expenses and attorney’s fees caused by the failure to notify.195

Because Rule 3002.1(i) provides relief in situations involving a lack of notice, rather than

incorrect notice, the Court finds that it should deny Plaintiffs’ request to award reasonable and

necessary fees and expenses under Rule 3002.1(i).

 iii.      15 U.S.C. § 1692k

           15 U.S.C. § 1692k in part, provides:

           (a) Amount of damages
           Except as otherwise provided by this section, any debt collector who fails to comply with
           any provision of this subchapter with respect to any person is liable to such person in an
           amount equal to the sum of –
               (1) any actual damage sustained by such person as a result of such failure;
               (2)(A) in the case of any action by an individual, such additional damages as the court
               may allow, but not exceeding $1,000; or
               (2)(B) in the case of a class action, (i) such amount for each named plaintiff as could
               be recovered under subparagraph (A), and (ii) such amount as the court may allow for
               all other class members, without regard to a minimum individual recover, not to
               exceed the lesser of $500,000 or 1 per centum of the net worth of the debt collector;
               and
               (3) in the case of any successful action to enforce the foregoing liability, the costs of
               the action, together with a reasonable attorney’s fee as determined by the court. On a
               finding by the court that an action under this section was brought in bad faith and for
               the purpose of harassment, the court may award to the defendant attorney’s fees
               reasonable in relation to the work expended and costs.
           (b) Factors considered by court
           In determining the amount of liability in any action under subsection (a), the court shall
           consider, among other relevant factors—
               (1) in any individual action under subsection (a)(2)(A), the frequency and persistence
               of noncompliance by the debt collector, the nature of such noncompliance, and the
               extent to which such noncompliance was intentional; or
           ***

195
      FED. R. BANKR. P. 3002.1(i).

                                               Page 37 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 38 of 41




        (c) Intent
        A debt collector may not be held liable in any action brought under this subchapter if the
        debt collector shows by a preponderance of evidence that the violation was not
        intentional and resulted from a bona fide error notwithstanding the maintenance of
        procedures reasonable adapted to avoid any such error.196

Under the FDCPA, a court may allow actual damages, statutory damages up to a maximum of

$1,000,197 and attorneys’ fees.198 However, a debt collector may not be held liable in any action

under the subchapter if the debt collector shows by a preponderance of evidence that the

violation was: (1) unintentional; (2) resulted from a bona fide error; and (3) the bona fide error
                                                                  199
occurred despite procedures designed to avoid the error,                Here, even assuming arguendo that

Caliber’s failure to withdraw, seek leave to withdraw, or modify the 3002.1 Notice was

unintentional and resulted from a bona fide error, Caliber failed to produce any evidence that it

had procedures in place designed to avoid such error. As such, the Court finds that the bona-fide

error defense does not apply.

        Actual damages include not only out-of-pocket expenses, but also damages for personal

humiliation, embarrassment, mental anguish, and emotional distress.200                     To recover such

damages, Plaintiffs must introduce direct evidence of the nature, duration, and severity of the

mental anguish, thus establishing a substantial disruption in the Plaintiffs’ daily routine. 201 The

evidence must show a high degree of mental pain and distress that is more than mere worry,




196
    15 U.S.C. § 1692k.
197
     See Arianas v. LVNV Funding LLC, 54 F. Supp. 3d 1308, 1311 (M.D. Fla. 2014) (“Neither the [Florida
Consumer Collection Practices Act] nor the FDCPA permits Plaintiff to recover statutory damages in the amount of
$1,000 per violation); Versteeg v. Bennett, DeLoney & Noyes, P.C., 839 F. Supp. 2d 1238, 1241 (D. Wyo. 2011)
(prevailing on multiple FDCPA claims still entitles claimant to $1,000 statutory maximum); Frazier v. Absolute
Collection Service, Inc., 767 F. Supp. 2d 1354, 1366 (N.D. Ga. 2011) (holding same); Overcash v. United Abstract
Group, Inc., 549 F. Supp. 2d 193, 196 (N.D.N.Y. 2008) (holding same).
198
    15 U.S.C. § 1692k(a)(1)–(3).
199
    15 U.S.C. § 1692k(c).
200
    Reyelts v. Cross, 968 F.Supp.2d 835, 846 (N.D. Tex. 2013).
201
    Id.

                                                Page 38 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 39 of 41




anxiety, vexation, embarrassment, or anger.202 Here, while Plaintiffs have testified generally to

damages, and mental distress, anxiety, and worry,203 the Court finds that such generalized

testimony is not specific or substantial enough to establish a disruption in Plaintiffs’ daily

routine. Plaintiffs provided no proof or evidence to corroborate these claims, beyond mere

generalized allegations. The Court therefore finds that it should award Plaintiffs $0 in actual

damages regarding their 15 U.S.C. § 1692k claim

        With regard to statutory damages, a plaintiff need not establish actual damages to recover

under the FDCPA.204 The factors a court may consider in awarding statutory damages are set

forth in the statute and include: “the frequency and persistence of noncompliance by the debt

collector, the nature of such noncompliance, and the extent to which such noncompliance was

intentional.”205 “The decision on whether to award additional damages and on the size of any

such award is committed to the sound discretion of the district court.”206 Here, Caliber failed to

withdraw, failed to seek leave to withdraw, or failed to modify the 3002.1 Notice for the entire

length of time it serviced Plaintiffs’ Property loan. Caliber’s failure to diligently correct the

improper 3002.1 Notice caused needless expense, and amounted to bad faith. Accordingly, the

Court finds that it should award Plaintiffs the full amount of additional damages available under

15 U.S.C. § 1692k(a)(2)(A): $1,000.

        Lastly, under 15 U.S.C. § 1692k(a)(3), the Court finds that Caliber should compensate

Plaintiffs for their reasonable and necessary attorneys’ fees and expenses, in an amount to be

determined by this Court, in prosecuting the FDCPA claims.



202
    Id.
203
    ECF No. 330 at 193, 228-29.
204
    Eastman v. Baker Recovery Services (In re Eastman), 419 B.R. 711, 733 (Bankr. W.D. Tex. 2009).
205
    15 U.S.C. § 1692k(b)(1).
206
    Clomon v. Jackson, 988 F.2d 1314, 1322 (2d Cir. 1993).

                                                Page 39 of 41
       Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 40 of 41




                                            III. CONCLUSION

        Accordingly, the Court finds that:

             a. Count I: Abuse of process as to Caliber and USBT should be granted;
             b. Count VI: Objection to docket no. 82, pursuant to FED. R. BANKR. P. 3002.1
                should be sustained;
             c. Count IX: Violation of the FDCPA as to Caliber pursuant to 15 U.S.C. §§ 1692e,
                1692e(2), 1692e(5), 1692f, and 1692f(1) should be granted;
             d. Count XII: Breach of contract as to USBT should be denied;
             e. Count XVI: Sanctions as to Caliber and USBT is subsumed by Count I;
             f. Count XVII: Request for injunctive relief as to Caliber and USBT should be
                denied;
             g. Count XVIII: Request for declaratory relief as to Caliber and USBT should be
                denied;
             h. Counts XIX and XX: Request for actual & punitive damages and request for
                attorneys’ fees as to Caliber and USBT should be granted in part and denied in
                part:

                       i. Under Count I and pursuant to 11 U.S.C. § 105(a), Plaintiffs’ claim for
                          actual damages should be denied.
                      ii. Under Count I and pursuant to 11 U.S.C. § 105(a), Caliber and USBT
                          should be held jointly and severally liable to Plaintiffs for punitive
                          damages in the sum of $9,000.
                    iii. Under Count I and pursuant to 11 U.S.C. § 105(a), Plaintiffs should be
                          awarded reasonable and necessary attorneys’ fees and expenses against
                          Caliber and USBT in an amount to be determined by this Court for
                          prosecuting the abuse of process claim.
                     iv. Under Count VI and pursuant to Federal Rule of Bankruptcy Procedure
                          3002.1(i), Plaintiffs’ claim for reasonable and necessary fees and expenses
                          should be denied.
                      v. Under Count IX and pursuant to 15 U.S.C. § 1692k(a)(1), Plaintiffs’ claim
                          for actual damages should be denied.
                     vi. Under Count IX and pursuant to 15 U.S.C. § 1692k(a)(2)(A), Plaintiffs
                          should be awarded the sum of $1,000 in statutory damages against
                          Caliber.
                    vii. Under Count IX and pursuant to 15 U.S.C. § 1692k(a)(3), Plaintiffs should
                          be awarded reasonable and necessary attorneys’ fees and expenses against
                          Caliber in an amount to be determined by this Court for prosecuting the 15
                          U.S.C. §§ 1692e, 1692e(2), 1692e(5), 1692f, and 1692f(1) claims.

             i. Interest should accrue at 1.55% per annum until paid. 207


207
      UNITED STATES DISTRICT & BANKRUPTCY                    COURT   –   SOUTHERN   DISTRICT   OF   TEXAS,
https://www.txs.uscourts.gov (last visited Jan. 30, 2020).

                                                 Page 40 of 41
     Case 13-07031 Document 341 Filed in TXSB on 01/31/20 Page 41 of 41




         j. Any requests for damages and attorneys’ fees not expressly granted herein should
            be denied.

         k. Plaintiffs must file an application for reasonable and necessary attorneys’ fees and
            expenses in accordance with this Court’s Judgment within 30 calendar days of
            entry of same.

A judgment consistent with this Memorandum Opinion will be entered on the docket
simultaneously herewith.


      SIGNED 01/31/2020.


                                              ___________________________________
                                                     Eduardo V. Rodriguez
                                                   United States Bankruptcy Judge




                                        Page 41 of 41
